By the Court.
The claimant made a contract with the insured “to draw logs for $2.50 a cord,” furnishing and caring for the team. He assumed no obligation to draw the logs at any particular time, doing it at his convenience in connection with *61other business. He was injured in the performance of this contract, which, as construed by the acts of the parties, included unloading or helping to unload the logs at their destination.
On these facts, which are not in dispute, it is plain that the claimant was an independent contractor. He was not an employee under the workmen’s compensation act. The case is governed by Centrello’s Case, 232 Mass. 456, Winslow’s Case, 232 Mass. 458, and Eckert’s Case, 233 Mass. 577, all decided since the hearing before the Industrial Accident Board, which preclude the claimant from recovering.

Decree reversed.


Decree to be entered in favor of the insurer.